                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

GRADY DALMIDA,

                       Petitioner,               :   Case No. 1:17-cv-488

       - vs -                                        District Judge Susan J. Dlott
                                                     Magistrate Judge Michael R. Merz

Warden,
 Toledo Correctional Institution
                                                 :
                       Respondent.


        REPORT AND RECOMMENDATIONS ON MOTION FOR
               CERTIFICATE OF APPEALABILITY


       This habeas corpus case is before the Court on Petitioner’s Request for a Certificate of

Appealability (ECF No. 29). As a post-judgment motion, it is deemed referred to the assigned

Magistrate Judge under 28 U.S.C. § 636(b)(3) for a report and recommendations.

       In the Report and Recommendations on the merits, the Magistrate Judge recommended

that the Petition be dismissed with prejudice and that “[b]ecause reasonable jurists would not

disagree with this conclusion, Petitioner should be denied a certificate of appealability. . .” (ECF

No. 22). Petitioner objected to that recommendation and sought a certificate of appealability on

“all grounds for relief.” (Objections, ECF No. 25, PageID 1485).

       In entering final judgment in the case, the District Court overruled Petitioner’s objections,

including Objection 18, and denied a certificate of appealability. Under Rule 11 of the Rules

Governing § 2254 Cases, a district court “must issue or deny a certificate of appealability when it

                                                 1
enters a final order adverse to the applicant.” In other words, the question whether to issue a

certificate is supposed to be a pre-judgment matter, as it was treated by the Magistrate Judge and

the District Court in this case. The effect of the instant Motion, then, is to seek an amendment of

the final judgment denying a certificate of appealability.

        The Motion treats the question of a certificate as if it were to be decided de novo, but the

Court has already done that and denied a certificate. The Motion is timely if considered under

Fed.R.Civ.P. 59(e)1. But the Motion neither cites Rule 59 nor argue in terms of the standards for

granting relief under that Rule.

                 Motions to alter or amend judgment may be granted if there is a clear
                 error of law, see Sault Ste. Marie Tribe, 146 F.3d at 374, newly
                 discovered evidence, see id., an intervening change in controlling
                 law, Collison v. International Chem. Workers Union, Local 217, 34
                 F.3d 233, 236 (4th Cir. 1994); Hayes v. Douglas Dynamics, Inc., 8
                 F.3d 88, 90-91 n.3 (1st Cir. 1993); School District No. 1J v.
                 ACANDS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993), or to prevent
                 manifest injustice. Davis, 912 F.2d at 133; Collison, 34 F.3d at 236;
                 Hayes, 8 F.3d at 90-91 n.3. See also North River Ins. Co. v. Cigna
                 Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995).


Gencorp, Inc. v. American Int'l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999), accord, Nolfi v.

Ohio Ky. Oil Corp., 675 F.3d 538, 551-52 (6th Cir. 2011), quoting Leisure Caviar, LLC v. United

States Fish & Wildlife Serv., 616 F.3d 612, 615 (6th Cir. 2010). A motion under Fed. R. Civ. P.

59(e) is not an opportunity to reargue a case. Sault Ste. Marie Tribe of Chippewa Indians v. Engler,

146 F.3d 367, 374 (6th Cir. 1998)(citation omitted). That is, however, what Petitioner appears to

have done. The Motion lists numerous ways in which the Magistrate Judge assertedly erred: he



1
 A motion under Rule 59(e) must be filed not later than twenty-eight days after judgment. In this case that would
have been July 4, 2019, so the time for filing was extended to July 5, 2019 by operation of Fed.R.Civ.P. 6(a)(1)(C)
and (a)(6)(A).
                                                        2
“mischaracterized, … never addressed, . . . glossed over, , , , and claimed” incorrectly that

Petitioner “failed to present key factors.” And these objections to the Report are all contained in

one paragraph (ECF No. 29, PageID 1555). Petitioner’s Objections to the Report raised these

issues in much the same language (ECF No. 25, PageID 1489-90). The Order and Judgment which

are sought to be amended overruled these Objections on the merits (ECF No. 27). To prevail on

the instant Motion, Petitioner must show a manifest error of law in the judgment, but he has not

attempted to do so except by rearguing the Objections.

       Petitioner’s Motion, construed as being made under Fed.R.Civ.P. 59(e), does not show

manifest error of law in the judgment and should therefore be DENIED.



July 5, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge



                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party’s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                                3
4
